July 27, 2017




                                 JUDGMENT

                 The Fourteenth Court of Appeals
   MILLARD JOSEPH KIRBY, INDIVIDUALLY AND D/B/A MILLARD'S
                     TOBACCOS, Appellant

NO. 14-17-00484-CV                      V.

            ALIEF INDEPENDENT SCHOOL DISTRICT, Appellee
                   ________________________________

     Today the Court heard appellant's motion to dismiss the appeal from the
judgment signed by the court below on March 22, 2017. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Millard Joseph Kirby, Individually and d/b/a Millard's Tobaccos.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.